FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                                April 6, 2021
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 WAYNE HARLEY WHITE,

       Petitioner - Appellant,
                                                                No. 20-5106
 v.                                                 (D.C. No. 4:17-CV-00173-TCK-JFJ)
                                                             (N.D. Oklahoma)
 SCOTT CROW,

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY *
                   _________________________________

Before McHUGH, KELLY, and BRISCOE, Circuit Judges.
                  _________________________________


       Petitioner Wayne Harley White, an Oklahoma state prisoner proceeding pro se, 1

seeks a certificate of appealability (“COA”) to challenge the district court’s dismissal of

his habeas petition brought under 28 U.S.C. § 2254. Holding that his conviction,

sentence, and continued confinement did not violate the Constitution or federal law, the

district court denied Mr. White’s petition for a writ of habeas corpus and denied a COA.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
       1
         Because Mr. White proceeds pro se, “we liberally construe his filings, but we
will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
We have reviewed Mr. White’s pro se brief and the record materials, and we deny his

request for a COA and dismiss this matter.

                                 I.      BACKGROUND

       An information filed in Delaware County, Oklahoma, charged Mr. White with one

count of child sexual abuse. Under the charge, Mr. White faced a maximum term of life

imprisonment. See Okla. Stat. tit. 21, § 843.5(E). Lee Griffin served as Mr. White’s first

attorney. Over a year after commencement of the state prosecution, Mr. White filed a pro

se motion seeking removal of Ms. Griffin as counsel. The trial court granted Mr. White’s

motion and appointed Kathy Baker as Mr. White’s new counsel. Four months later,

Mr. White moved to remove Ms. Baker as counsel, with Ms. Baker shortly thereafter also

moving to withdraw as counsel. The trial court granted the motions, and attorney J. Ken

Gallon then represented Mr. White.

       A jury trial resulted in a verdict of guilty. The jury, after finding that Mr. White

sustained at least two prior convictions, selected a punishment of forty years’

imprisonment. Mr. White sought appellate review in the Oklahoma Court of Criminal

Appeals (“OCCA”). On appeal, Mr. White raised six issues: (1) ineffective assistance of

counsel; (2) erroneous jury instruction during the punishment phase; (3) improper

admission of other bad acts evidence; (4) improper exclusion of evidence related to the

victim’s prior conduct; (5) the sentence imposed was excessive; and (6) cumulative error.

Relative to his ineffective assistance of counsel argument, Mr. White contended

Ms. Griffin and Ms. Baker failed to inform him of and to finalize a plea agreement and

that Mr. Gallon, at trial, failed to object to other bad acts evidence presented by the

                                              2
prosecution. The OCCA remanded Mr. White’s case to the trial court for an evidentiary

hearing on his ineffective assistance of counsel argument relative to the plea agreement,

but focused the remand inquiries on the actions of Mr. Gallon, rather than Ms. Griffin and

Ms. Baker.

       On remand, Mr. Gallon, the prosecutor, and Mr. White testified. The trial court

found the prosecutor did not convey a plea offer after Mr. Gallon entered his appearance

on Mr. White’s behalf and that Mr. White had told Mr. Gallon “he was not interested in a

plea deal.” ROA, Vol. I at 201. The trial court further discredited Mr. White’s testimony

that he would have accepted a plea agreement. It reasoned that when a plea deal was

available, Mr. White “rejected [it] not only once, but twice with his first attorney, [as well

as when it] was conveyed a third time by his second attorney.” Id. The trial court

expanded on this finding, stating:

       The decision for the [OCCA] cannot be made in the vacuum proposed by
       the counsel involved herein, i.e., whether J. Ken Gallon failed in his
       representation of [Mr. White] in failing to seek an offer for plea or having a
       hearing before trial about his client’s refusal to even talk about a plea.
       Given that [Mr. White] had twice been set for plea and at the last minute,
       before the plea hearing and after the paperwork had been done, refused to
       do the deal, and the second time kept stating he didn’t understand the plain
       explanation of his rights, causing a mental evaluation to be done, and then
       refusing to talk to his attorney, becoming verbally abusive and writing to
       the Court seeking discharge of his court-appointed attorney. Having a
       second attorney, who conveyed the offer with the recommendation that he
       take it given the evidence and his record, which precipitated a second, I
       won’t talk to you, and a letter to discharge her after verbally attacking her.
       The likelihood is that if J. Ken Gallon had sought a plea offer, that he
       would have been subject to the same position as the prior two attorneys.

Id. at 202. And the trial court adopted the following conclusion of law: “This Court finds

that under the Strickland [v. Washington, 465 U.S. 668 (1984)] case and its progeny, J.
                                              3
Ken Gallon’s representation of [Mr. White] was not deficient and a new trial or

modification to a sentence [Mr. White] refused three times but now wishes that he had is

not justified.” Id. at 203. Consistent with the focus of the remand order, however, the trial

court did not state any conclusions of law regarding the adequacy of Ms. Griffin’s and

Ms. Baker’s representation.

       The OCCA reviewed the trial court’s findings of facts and conclusions of law and

applied Strickland to Mr. White’s ineffective assistance claims. The OCCA summarily

rejected the claims, stating: “Reviewing the trial court’s findings and conclusions and the

record presented, we find no merit to [Mr. White’s] allegations of deficient performance

in any of his trial counsel’s handling of the State’s offer to plead.” ROA, Vol. I at 272.

The OCCA also rejected Mr. White’s other five arguments for relief. Specific to

Mr. White’s contention that the trial court erroneously excluded evidence drawing into

question the victim’s credibility, the OCCA stated:

       Trial judges may constitutionally exclude defense evidence that is
       repetitive, only marginally relevant, or poses an undue risk of harassment,
       prejudice, or confusion of the issues. Summers v. State, 2010 OK CR 5,
       ¶ 62, 231 P.3d 125, 145; Holmes v. South Carolina, 547 U.S. 319, 324 . . .
       (2006). We find the trial court did not abuse its discretion in the exclusion
       of evidence that was either inadmissible or only marginally relevant, and
       potentially confusing to the jury about the issues on trial. 12 O.S.2011,
       §§ 2401, 2403, 2412(A)(1), (B)(2). Even without this evidence, “there was
       sufficient information presented to the jury to allow it to evaluate” the
       complainant’s credibility, and thus no violation of the Sixth Amendment.
       Mitchell v. State, 2011 OK CR 26, ¶ 58, 270 P.3d 160, 178.

Id. at 273–74.

       Mr. White sought habeas review in the federal district court, raising the six issues

he presented to the OCCA. Relative to his ineffective assistance of counsel claims,
                                              4
Mr. White continued to assert that Ms. Griffin and Ms. Baker performed deficiently by

not communicating plea offers to him and not finalizing any agreements offered by the

prosecutor. Within these claims for relief, Mr. White also faulted the OCCA for limiting

the scope of the evidentiary hearing to actions by Mr. Gallon and focusing its disposition

only on whether Mr. Gallon rendered ineffective assistance. The district court denied

relief and denied a COA. 2 As to Mr. White’s ineffective assistance claims, the district

court held the OCCA reached the merits of the claim and did not unreasonably apply

clearly established federal law.

        Mr. White seeks a COA from this court. He advances an ineffective assistance of

counsel claim relative to Ms. Griffin’s and Ms. Baker’s representation during plea

negotiations. Liberally construing his brief, Mr. White also advances his contention that

the trial court deprived him of the opportunity to present a full defense when it precluded

him from questioning the victim about her prior conduct. Mr. White, however, does not

advance arguments relative to the other four issues he raised before the OCCA and the

district court. 3



       For reasons that are not apparent from the record, over three years elapsed from
        2

the completion of briefing on Mr. White’s § 2554 petition until the district court’s order.
        3
         Before this court, Mr. White does advance claims of actual innocence and
insufficiency of the evidence. However, as Mr. White recognizes, he has not previously
advanced these claims. See Appellant’s Op. Br. at 12–13 (“The words were not expressed
by appellate counsel, though the argument does lend support to the fact of actual
innocence inartfully argued by this pro se Petitioner. He was not aware of the fact that he
could claim to be actually and factually innocent, and it seems that his appellate attorney
didn’t think that she could argue that . . . .”). Because Mr. White did not present these
claims to the OCCA or the district court, we do not entertain them. See O’Sullivan v.
Boerckel, 526 U.S. 838, 842 (1999) (“Before a federal court may grant habeas relief to a
                                             5
                                   II.    DISCUSSION

                          A. Standard Governing § 2254 Petitions

       “When a federal claim has been presented to a state court and the state court has

denied relief, it may be presumed that the state court adjudicated the claim on the merits

in the absence of any indication . . . to the contrary.” Harrington v. Richter, 562 U.S. 86,

99 (2011). When a petitioner includes in his habeas application a “claim that was

adjudicated on the merits in State court proceedings,” a federal court shall not grant relief

on that claim unless the state-court decision:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the
           Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
           the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)–(2). Under § 2254(d)(1), a state-court decision is “contrary to”

the Supreme Court’s clearly established precedent if it “applies a rule that contradicts the

governing law set forth in [Supreme Court] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and nevertheless arrives at a


state prisoner, the prisoner must exhaust his remedies in state court.”); Rhine v. Boone,
182 F.3d 1153, 1154 (10th Cir. 1999) (“[W]e will generally not consider issues raised on
appeal that were not first presented to the district court.”).
        Mr. White, also for the first time, advances an argument under McGirt v.
Oklahoma, 140 S. Ct. 2452 (2020). Under McGirt, the Supreme Court recognized (1)
much of eastern Oklahoma remains an Indian reservation; and (2) a state lacks the ability
to prosecute an Indian for criminal conduct occurring on an Indian reservation. Id. at
2459–60; see also id. at 2482. While it may be the case that the offense underlying
Mr. White’s conviction occurred within an Indian reservation, Mr. White does not
identify, and we have not found, any evidence in the record suggesting he is an Indian.
Accordingly, Mr. White has not established entitlement to relief under McGirt.
                                              6
result different from [that] precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

A state-court decision is an “unreasonable application” of Supreme Court law if the

decision “correctly identifies the governing legal rule but applies it unreasonably to the

facts of a particular prisoner’s case.” Id. at 407–08. “[A] federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly”; “that application must also be unreasonable.” Id. at 411. Even when the state

court does not explain its decision, the petitioner must still show “there was no

reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98. However, the

previously described deference is not due to the state court on claims raised in state court

but not “adjudicated on the merits.” Fairchild v. Trammell, 784 F.3d 702, 711 (10th Cir.

2015).

         “Our review of a state court’s factual determinations under § 2254(d)(2) is even

narrower.” Ryder ex rel. Ryder v. Warrior, 810 F.3d 724, 739 (10th Cir. 2016). “We may

not characterize these state-court factual determinations as unreasonable ‘merely because

we would have reached a different conclusion in the first instance.’” Brumfield v. Cain,

576 U.S. 305, 313–14 (2015). We must instead accord the state court’s factual findings

“substantial deference.” Id. at 314. “If ‘reasonable minds reviewing the record might

disagree about the finding in question,’” we must defer to the state court’s decision. Id.

(quoting Wood, 557 U.S. at 301). “But where the state courts plainly misapprehend or

misstate the record in making their findings, and the misapprehension goes to a material

factual issue that is central to petitioner’s claim, that misapprehension can fatally

                                              7
undermine the fact-finding process, rendering the resulting factual finding unreasonable.”

Ryder, 810 F.3d at 739 (internal quotation marks omitted). Under this standard, “the

petitioner must show that the state court’s adjudication of the claim ‘resulted in a decision

that was based on an unreasonable determination of the facts in light of the evidence

presented.’” Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011) (quoting 28 U.S.C.

§ 2254(d)(2)). The petitioner bears the burden of rebutting the state court’s factual

findings “by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

                         B. Ineffective Assistance of Counsel Claim

       We commence our analysis by determining whether the OCCA adjudicated the

merits of the ineffective assistance of counsel claim Mr. White continues to advance in

this court. Recall, Mr. White asserted that Ms. Griffin and Ms. Baker performed

deficiently by not properly conveying all plea offers by the prosecutor and not finalizing

any plea agreement. However, both in its remand order and its order disposing of

Mr. White’s appeal, the OCCA focused only on the actions of Mr. Gallon. Notably, the

OCCA’s dispositive order names only Mr. Gallon and focuses on “trial counsel’s”

performance, identifying counsel in the singular and focusing the analysis on the counsel

who represented Mr. White at the trial stage. Thus, nothing in the record suggests the

OCCA ever considered whether Ms. Griffin and/or Ms. Baker performed deficiently.

And, while the trial court, on remand, made findings of fact relevant to Ms. Griffin’s and

Ms. Baker’s performance, it limited its conclusions of law section, in accord with the

scope of the OCCA remand order, to the performance of Mr. Gallon. Therefore, while

Mr. White presented an ineffective assistance of counsel claim relative to Ms. Griffin and

                                             8
Ms. Baker to the Oklahoma courts, there is strong indication in the record that the

Oklahoma courts overlooked this claim. Thus, we conclude Mr. White has overcome the

presumption that his ineffective assistance of counsel claim based on Ms. Griffin’s and

Ms. Baker’s performance was adjudicated on the merits by an Oklahoma state court.

Accordingly, § 2254 deference does not apply to this claim, and the district court erred by

applying such deference.

       The district court’s application of § 2254 deference, however, is not sufficient for

Mr. White to obtain a COA. Rather, “[a] COA will issue ‘only if the applicant has made a

substantial showing of the denial of a constitutional right.’” Charlton v. Franklin, 503

F.3d 1112, 1114 (10th Cir. 2007) (quoting 28 U.S.C. § 2253(c)(2)). “This standard

requires ‘a demonstration that includes showing that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.’” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       “[T]he negotiation of a plea bargain is a critical phase of litigation for purposes of

the Sixth Amendment right to effective assistance of counsel.” Padilla v. Kentucky, 559

U.S. 356, 373 (2010). “Like other claims of ineffective assistance of counsel, ones made

‘in the plea bargain context are governed by the two-part test set forth in Strickland.’”

United States v. Watson, 766 F.3d 1219, 1225 (10th Cir. 2014) (quoting Missouri v. Frye,

566 U.S. 134, 140 (2012)). “This test requires a defendant to demonstrate that counsel’s

performance (1) was unconstitutionally deficient, and (2) resulted in prejudice.” Id. On

the first prong, “defense counsel has the duty to communicate formal offers from the

                                              9
prosecution to accept a plea on terms and conditions that may be favorable to the

accused.” Frye, 566 U.S. at 145. On the second prong, “to demonstrate prejudice, ‘a

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’” Watson,

766 F.3d at 1225 (quoting Lafler v. Cooper, 566 U.S. 156, 163 (2012)). To demonstrate

prejudice in the context of alleged ineffective assistance of counsel at the plea bargaining

stage, a defendant must show that, had counsel presented the offer, there is “a reasonable

probability . . . (1) the defendant would have accepted it; (2) the state would not have

withdrawn or cancelled the offer; (3) the court would have accepted the plea; and (4) the

plea would have led to a more favorable result for the defendant.” Smith v. Allbaugh, 921

F.3d 1261, 1271 (10th Cir. 2019).

       During the state remand proceeding the trial court found Ms. Griffin and

Ms. Baker communicated plea offers to Mr. White and Mr. White rejected the offers. 4

Not only are these findings of fact not unreasonable but they are also fully supported by

the record. Ms. Griffin engaged in plea discussions with the prosecutor, culminating in an

offer by the prosecutor of a life sentence with all but the first twelve years suspended.

Mr. White indicated a willingness to accept the plea agreement. A written plea agreement

was drafted and signed by counsel, and the trial court scheduled Mr. White’s case for a

plea hearing. Accordingly, there can be no debate that, contrary to Mr. White’s



       4
        The Honorable Robert G. Haney presided over hearings discussing plea
agreements and the dismissal of Mr. White’s counsel, Mr. White’s trial, and the remand
proceeding.
                                             10
contention in this proceeding, Ms. Griffin did communicate to Mr. White the plea offer of

a life sentence with all but twelve years suspended. Furthermore, the record shows

Mr. White is responsible for this plea agreement not coming to fruition. Mr. White first

indicated to the trial court that he did not understand the terms of the plea agreement,

then he underwent a competency examination resulting in a finding that he was

competent, and finally he requested a jury trial rather than continuing with the plea

agreement. The record further reflects Ms. Baker informed Mr. White of a plea offer,

advising him to accept the offer given the evidence against him and that a conviction

would result in a possible life sentence. And, during Mr. Gallon’s representation,

Mr. White professed his innocence, giving Mr. Gallon the impression he would not

accept any plea offer.

       In accord with the well-supported factual findings by the state trial court, it is

apparent Ms. Griffin and Ms. Baker each conveyed plea offers to Mr. White. Thus,

neither attorney performed deficiently. Furthermore, even if Mr. White could establish

deficient performance, he could not satisfy the prejudice prong for ineffective assistance

of counsel because the record supports the conclusion he would not have accepted a plea

agreement. Therefore, Mr. White has not demonstrated that reasonable jurists could

disagree regarding the merits of his ineffective assistance of counsel claim based on

Ms. Griffin’s and Ms. Baker’s representation.

                               C. Exclusion of Evidence Claim

       Liberally construing his appellate brief and relying in part on his briefing in the

district court and the OCCA, Mr. White contends the trial court deprived him of a fair

                                              11
trial and the opportunity to present a full defense by not allowing him to present evidence

drawing into question the victim’s credibility. Mr. White sought to introduce evidence the

victim (1) made a false allegation of sexual assault against another individual; and

(2) created a secondary Facebook profile for the purpose of engaging in sexual activity.

As to the first item, although the prosecutor filed a motion in limine to exclude the

evidence, the trial court permitted Mr. White to question the victim and the victim’s

mother about the other allegation. Thus, this ruling by the trial court placed no limitation

on Mr. White’s ability to present a defense. 5

       As to the second item, here the trial court did limit the scope of defense

questioning. While Mr. White hoped to cross-examine the victim both about the creation

of the Facebook profile and the purpose of the profile, the trial court limited questioning

to the victim’s creation of the false profile and precluded questioning on the victim’s

motivation for creating the profile.

       “The Constitution guarantees criminal defendants ‘a meaningful opportunity to

present a complete defense.’” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting

California v. Trombetta, 467 U.S. 479, 485 (1984)). However, the Supreme Court has

recognized this right is not unrestricted as “state and federal rulemakers have broad

latitude under the Constitution to establish rules excluding evidence from criminal trials.”



       5
        To the extent the prosecutor moved to exclude testimony from the individual the
victim previously accused of sexual misconduct, the trial court ruled the motion moot
because Mr. White could not locate the individual. The absence of the witness is
obviously not attributable to the trial court, and Mr. White does not contend Mr. Gallon
provided ineffective assistance based on the failure to locate the witness.
                                             12
Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (quoting United States v. Scheffer,

523 U.S. 303, 308 (1998)). Furthermore, “trial judges retain wide latitude . . . to impose

reasonable limits on . . . cross-examination based on concerns about, among other things,

harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is

repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986). As a result of these principles, “[o]nly rarely” has the Supreme Court “held that

the right to present a complete defense was violated by the exclusion of defense evidence

under a state rule of evidence.” Nevada v. Jackson, 569 U.S. 505, 509 (2013).

       Under Oklahoma law, in a criminal case charging a sexual offense, “[e]vidence of

reputation or opinion regarding other sexual behavior of a victim or the sexual offense

alleged” is not admissible. Okla. Stat. tit. 12, § 2412(A)(1). This rule of evidence adopts a

limitation on evidence similar to that found in Federal Rule of Evidence 412. See Fed. R.

Evid. 412(a) (precluding admission of “evidence offered to prove that a victim engaged

in other sexual behavior” and “evidence offered to prove a victim’s sexual

predisposition”). And federal courts have upheld the exclusion of evidence delving into

the sexual history and pursuits of a victim in a case charging a sexual offense. See United

States v. Isabella, 918 F.3d 816, 838–39 (10th Cir. 2019) (rejecting constitutional

challenge to exclusion of evidence under Federal Rule of Evidence 412 where defendant

had alternative means to impeach the victim); see also Austin v. Ray, 124 F.3d 216, 1997

WL 476102, at *4 (10th Cir. 1997) (unpublished) (“It is well recognized that testimony

concerning a sex crime victim’s past sexual behavior involves the risk of unfair prejudice

to the State, and it is in part for this reason that several states, including Oklahoma, have

                                              13
passed rape shield laws restricting the use of such testimony.” (citing Okla. Stat. tit. 12,

§ 2412)). Mr. White does not present an argument for why the trial court was not within

its right to apply the state evidentiary rule. Given this case law, and because the trial court

permitted Mr. White to pursue other avenues of cross-examination challenging the

victim’s credibility, the OCCA did not unreasonably apply federal law when rejecting

Mr. White’s claim of error based on the trial court’s exclusion of evidence.

                                  III.    CONCLUSION

       For the foregoing reasons, we DENY Mr. White’s request for a COA and

DISMISS this matter.

                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                              14